J-S82020-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 KURT HOLLOWAY                             :
                                           :
                     Appellant             :   No. 1579 EDA 2018

           Appeal from the Judgment of Sentence April 27, 2018
    In the Court of Common Pleas of Bucks County Criminal Division at
                     No(s): CP-09-CR-0001877-2017


BEFORE:     LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                          FILED FEBRUARY 08, 2019

     Appellant, Kurt Holloway, appeals from the judgment of sentence

entered on April 27, 2018. We affirm.

     The trial court ably summarized the facts and procedural posture of this

appeal:

          On July 13, 2017, Appellant [pleaded] guilty to one count of
          retail theft. . . . [The trial court sentenced him to serve a
          term of three years of probation.]. As [a] special condition[]
          of his probation he was ordered, [among other things, to]
          continue residence at Last Stop Recovery House. . . .

          Shortly after being [placed on probation,] Appellant left the
          court-ordered recovery house without permission or notice.
          He incurred a new arrest in Bucks County on September 1,
          2017, and a second arrest in Montgomery County on
          September 13, 2017. Appellant’s arrest in Bucks County was
          for a retail theft of powder infant formula from a Wegman’s
          Store. His arrest in Montgomery County was for possession
          of a controlled substance and drug paraphernalia. He was
          taken into custody and detained at the Bucks County


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82020-18


          Correctional Facility [(“BCCF”)] after the Montgomery County
          arrest.

          While in BCCF, Appellant incurred six misconducts. . . .

Trial Court Opinion, 7/24/18, at 1-3 (internal footnotes and some internal

capitalization omitted).

        On April 27, 2018, the trial court held a violation of probation hearing.

The trial court found Appellant in violation of his probation and the trial court

then resentenced Appellant to serve a term of one to three years in prison for

the underlying retail theft conviction.1         N.T. Revocation and Resentencing

Hearing, 4/27/18, at 28-31.

        Appellant filed a timely notice of appeal. He raises one claim to this

Court:

          Did the trial court abuse its discretion by imposing a sentence
          that was excessive in that it exceeds what is necessary to
          protect the public and rehabilitate Appellant?

Appellant’s Brief at 5 (some internal capitalization omitted).

        Appellant’s claim challenges the discretionary aspects of his sentence.

See Commonwealth v. Lee, 876 A.2d 408 (Pa. Super. 2005) (claim that the

trial court erred in imposing an excessive sentence is a challenge to the

discretionary aspects of a sentence). We note that, in an appeal following the

revocation of probation, our scope of review includes discretionary aspects of

sentencing claims. Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa.

Super. 2013) (en banc). With respect to our standard of review, we have held

____________________________________________


1   18 Pa.C.S.A. § 3929(a)(1).

                                           -2-
J-S82020-18



that “sentencing is a matter vested in the sound discretion of the sentencing

judge, whose judgment will not be disturbed absent an abuse of discretion.”

Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa. Super. 2001).

Moreover, pursuant to statute, Appellant does not have an automatic right to

appeal the discretionary aspects of his sentence. See 42 Pa.C.S.A. § 9781(b).

Instead, Appellant must petition this Court for permission to appeal the

discretionary aspects of his sentence. Id.

     As this Court has explained:

        [t]o reach the merits of a discretionary sentencing issue, we
        conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, Pa.R.A.P. 902,
        903; (2) whether the issue was properly preserved at
        sentencing or in a motion to reconsider and modify sentence,
        Pa.R.Crim.P. [708(E)]; (3) whether appellant’s brief has a
        fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
        substantial question that the sentence appealed from is not
        appropriate under the Sentencing Code, 42 Pa.C.S.
        § 9781(b).

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007); see also

Cartrette, 83 A.3d at 1042 (“issues challenging the discretionary aspects of

a sentence [following the revocation of probation] must be raised in a post-

sentence motion or by presenting the claim to the trial court during the

sentencing proceedings. Absent such efforts, an objection to a discretionary

aspect of a sentence is waived”); Commonwealth v. Kalichak, 943 A.2d
285, 289 (Pa. Super. 2008) (“when a court revokes probation and imposes a

new sentence, a criminal defendant needs to preserve challenges to the




                                    -3-
J-S82020-18



discretionary aspects of that new sentence either by objecting during the

revocation sentencing or by filing a [motion to modify] sentence”).

     Appellant did not challenge the discretionary aspects of his sentence at

the resentencing hearing and Appellant did not file a motion to modify his

sentence. See N.T. Revocation and Resentencing Hearing, 4/27/18, at 1-32;

Pa.R.Crim.P. 708(E). Therefore, Appellant waived his discretionary aspects of

sentencing claim. Cartrette, 83 A.3d at 1042.

     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/19




                                    -4-